DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 12/17/2021 has been entered. 

Terminal Disclaimer

The terminal disclaimers filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (1) US Patent No. 10,022,460, (2) US Patent No. 10,583,207, and/or (3) US Patent No. 10,588,988 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the combination of perfluorocarbon gas and non-aqueous mixture.  The closest prior art is Wang et al. (from IDS; US 2014/0328756 A1; “Wang”).  Wang teaches a method of making lipid-based micro/nano bubbles by preparing a lipid mixture of phospholipid such as DPPA, DPPC, or DPPE-PEG5000, and as solvent either glycerol or propylene glycol; then blending the lipid mixture with normal saline or buffered saline to form a resultant solution; then emulsifying the resultant solution to form a transparent lipid carrier solution; then placing the transparent lipid carrier solution in a closed vessel; and then vacuuming the closed vessel and filling the closed vessel with a perfluorocarbon gas (¶ 0028-0076).  Thus, the perfluorocarbon gas does not contact the lipid mixture of Wang; instead, the perfluorocarbon gas only contacts the transparent lipid carrier solution of Wang, which includes normal saline or buffered saline (i.e., an aqueous solution).  Thus, Wang does not teach or suggest, and the prior art provides no rationale to modify the teachings of Wang, to include a composition comprising both the perfluorocarbon gas and lipid mixture, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618